DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-22 are currently pending. Claims 7-10 are objected to. Claims 12-13 and 15-22 are allowed. Claims 1-6 and 11 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 9 of the remarks, filed June 29, 2022, with respect to the 35 U.S.C. 112(a) rejection of Claim 14 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(a) rejection of Claim 14 has been withdrawn. 
Applicant's arguments, see Pg. 9-10 of the remarks, filed with respect to the 35 U.S.C. 103 rejections of Claims 1-3 and 11 over Virkler (US 2014/0109548 A1) in view of Beaujard (US 2016/0186582 A1) have been fully considered but they are not persuasive. 
Regarding Claim 1, the Office respectfully disagrees the action fails to establish that one would have been motivated to make the proposed modification. Paragraph [0006] of Beaujard is believed to provide sufficient motivation, specifically listing improved efficiency, lower mass, and better resistance. Regarding the alleged challenges of implementing CMC, it is noted that the base reference, Virkler, does not specify metallic blades. Rather, Virkler is silent regarding the material being used. Applicant’s arguments assume the material is changed from metallic. Applicant’s arguments also assume the disk ratio taught by Virkler is inadequate and required to be changed if CMC is used. There is no evidence provided to support the notion that the disk ratio taught by Virkler is insufficient for use with a CMC component. As support, Applicant’s arguments point to portions of Beaujard that relate to the lateral dimensions. However, the claimed disk ratio is a purely radial dimension, not a lateral one. The discussion in Beaujard also does not establish that the disk ratio of Virkler is inadequate. Applicant has not provided sufficient evidence to support the assertion that the disk ratio would be required to be changed due to the combination of references. 
	Claims 2-3 and 11 subsequently depend upon Claim 1. 
Applicant’s arguments, see Pg. 10-13 of the remarks, filed with respect to the 35 U.S.C. 103 rejection of Claims 7-8 over Virkler in view of Beaujard and Walter (US 4,767,274 A) have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Claims 7-8 has been withdrawn. 
Regarding Claims 7-8, Applicant’s argument has been found to be persuasive. Specifically, in the last paragraph starting Pg. 12 and continuing onto 13, Applicant notes that Walter contemplate the blade volume or ratio of blade volume. At best, Walter would simply motivate one of ordinary skill to reduce the disk volume, but doing so would not necessarily optimize the ratio of blade volume to disk volume to arrive at the claimed range. Therefore, the 35 U.S.C. 103 rejections of Claims 7-8 have been withdrawn. 
Claim 9 depends upon Claim 7, which is no longer rejected under prior art. Therefore, arguments with respect to Claim 9 are considered moot. 
The rejection of Claim 12 has been withdrawn following the same reasonings as Claim 7 noted above.
Arguments with respect to all other remaining claims depend upon arguments which have been addressed above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Virkler (US 2014/0109548 A1), hereinafter Virkler, in view of Beaujard (US 2016/0186582 A1), hereinafter Beaujard.
Regarding Claim 1, Figure 1 of Virkler teaches a turbine for a gas turbine engine, comprising: a shaft (32) rotatable about a longitudinal axis (A); a turbine rotor (in 54). Figures 2-3 and paragraph [0049] teach the turbine rotor including one or more rows of turbine blades (74) and a disk assembly (62) coupled to the shaft, wherein each of the turbine blades (74) includes an airfoil section (extends outwards from region of 76) extending radially outwardly from a root section (in region 76) relative to the longitudinal axis (A), wherein the disk assembly (62) includes one or more disks each having an attachment region (region of 72, 76) extending radially between an inner boundary (see diameter 66) and an outer boundary (see diameter 64), the outer boundary is established by an outer periphery (periphery with diameter 64) of the respective disk, the attachment region defines an array of slots (72) distributed about the outer periphery, each of the slots (72) extends radially inwardly from the outer boundary to the inner boundary, and each of the slots (72) is dimensioned to receive the root section of a respective one of the turbine blades (74) to mount the turbine blades (74) to the disk assembly (see 74 mounted into 72, 76); and wherein the inner boundary establishes a live rim radius (see diameter 66) relative to the longitudinal axis (A), the outer boundary establishes a dead rim radius (see diameter 64) relative to the longitudinal axis (A), each of the one or more disks establishes a disk ratio of the live rim radius to the dead rim radius, and the disk ratio is within the range of greater than or equal to 0.8:1 for at least one disk of the one or more disks. Virkler exemplifies specific values of the ratio of the live rim diameter (66, d) to the bore diameter (70, D) being 2.69 and the ratio of the dead rim diameter (64, OD) to the bore diameter (70, D) being 3.15 [0053, 0055]. This results in a given ratio of the live rim radius to the dead rim radius being approximately 0.854:1. The value of 0.854:1 is within the range of greater than or equal to 0.8:1, therefore Virkler anticipates the claimed range (see MPEP § 2131.03 regarding anticipation of ranges). 
Virkler does not expressly teach each of the turbine blades comprises a ceramic matrix composite (CMC) material as claimed. However, CMC materials would have been obvious in view of Beaujard. 
The figure of Beaujard teaches a turbine rotor including one or more rows of turbine blades (14) and a disk assembly (12), each of the turbine blades comprises a ceramic matrix composite (CMC) material [0026, 0046]. CMC materials allow for improved efficiency by having a lower mass and better resistance to combustion gases [0006]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine taught by Virkler such that each of the turbine blades comprises a ceramic matrix composite material as suggested by Beaujard, to provide the benefit of increased efficiency through weight reduction and better resistance. 
Regarding Claim 2, Virkler and Beaujard teach the turbine as set forth in Claim 1. 
Figure 1 of Virkler teaches wherein the one or more rows of turbine blades includes a plurality of rows of turbine blades (see cross hatched portions of 54 indicating two stages forming two rows) distributed axially with respect to the longitudinal axis (A), the one or more disks includes a plurality of disks (for each stage in 54) that mount respective rows of the plurality of rows of the turbine blades, and the at least one disk establishing the disk ratio includes an aftmost one of the plurality of disks relative to the longitudinal axis (A). Paragraph [0049] generally notes the teachings to apply to disks included in the turbine section (54), which would include the aftmost one. 
Regarding Claim 3, Virkler and Beaujard teach the turbine as set forth in Claim 2. 
Virkler teaches wherein the disk ratio is greater than or equal to 0.8:1 for each of the plurality of disks in the turbine. Virkler teaches a ratio of 0.854:1 which is within the claimed range of greater than or equal to 0.8:1. See paragraphs [0053, 0055] and Claim 1 above. Paragraph [0049] generally notes the teachings to apply to disks included in the turbine section (54), which would include each disk.
Regarding Claim 11, Virkler and Beaujard teach the turbine as set forth in Claim 1. 
Virkler does not expressly teach a total number of rows of the turbine blades includes at least three rows, but no more than six rows; and the shaft interconnects the disk assembly and a geared architecture that drives a fan for propulsion as claimed. However, applying the teachings of Virkler to the fan drive turbine would have been obvious in view of Beaujard. 
The figure of Beaujard teaches a turbine rotor including one or more rows of turbine blades (14) and a disk assembly (12). Beaujard notes the figure shown to be applicable to either a high pressure turbine or a fan drive turbine (low pressure turbine) [0025]. Thus, Beaujard exemplifies how, with respect to the disk assemblies, both high and low pressure turbines have similar structures and how the teachings related to the disk assemblies are applicable to both. According to Virkler, the specified dimensions enable performance of the disk, therefore a disk with such dimensions would also be enabled to have performance in a turbine section with similar or less harsh conditions than turbine (54) taught by Virkler [0058]. The fan drive turbine shown in Figure 1 of Virkler teaches a total number of rows of the turbine blades includes at least three rows, but no more than six rows; and the shaft (30) interconnects the disk assembly (of 46) and a geared architecture (48) that drives a fan (42) for propulsion [0036-0037, 0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine taught by Virkler-Beaujard such that the teachings are applied to a fan drive turbine, resulting in the limitations of a total number of rows of the turbine blades includes at least three rows, but no more than six rows; and the shaft interconnects the disk assembly and a geared architecture that drives a fan for propulsion as exemplified by Beaujard, since one of ordinary skill would recognize the teachings related to disk assemblies to applicable to both turbine sections of the engine. 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Virkler and Beaujard as applied to Claim 3 above, and further in view of Adams et al. (US 2012/0291449 A1), hereinafter Adams. 
Regarding Claim 4, Virkler and Beaujard teach the turbine as set forth in Claim 3. 
Figure 3 of Virkler teaches wherein each of the rows of turbine blades establishes a radial distance between the longitudinal axis and a radially outermost portion of the turbine blades (see from A to tip of 74) and establishes a blade ratio of the dead rim radius (radius from diameter 64) to the radial distance. 
Virkler does not expressly teach the blade ratio is less than or equal to 0.5:1 for at least an aftmost row of the plurality of rows of turbine blades as claimed. However, such a ratio would have been obvious in view of Adams. 
Figure 2 of Adams teaches a row of turbine blades having a blade ratio of the dead rim radius (RI) to the radial distance (RO). Adams refers to this as a hub-to-tip ratio and acknowledges that this ratio is a physical phenomena that may be balanced to achieve a desired performance, weight, or cost characteristic [0039, 0041]. Thus, Adams shows that for rotating rotors, the hub-to-tip ratio is a results effective variable which one of ordinary skill would routinely optimize and arrive at the claimed ratio to achieve a desired performance, weight, or cost characteristic (see MPEP § 2144.05, II regarding routine optimization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine taught by Virkler-Beaujard such that the blade ratio is less than or equal to 0.5:1 for at least an aftmost row of the plurality of rows of turbine blades through routine optimization, since as exemplified by Adams, one of ordinary skill would routinely optimize the ratio to achieve a desired performance, weight, or cost characteristic. 
Regarding Claim 5, Virkler, Beaujard, and Adams teach the turbine as set forth in Claim 4. 
Virkler teaches wherein the disk ratio is 0.854 for each one of the plurality of disks in the turbine. See paragraphs [0053, 0055] and Claim 1 above. The value of 0.854 is within the claimed range of greater than or equal to 0.85:1 and less than or equal to 0.95:1, therefore the range is anticipated by Virkler (see MPEP § 2131.03 regarding anticipation of ranges). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Virkler, Beaujard, and Adams as applied to Claim 5 above, and further in view of Schwarz et al. (US 2013/0192265 A1), hereinafter Schwarz.
Regarding Claim 6, Virkler, Beaujard, and Adams teach the turbine as set forth in Claim 5. 
Figure 1 of Virkler teaches wherein a cross-sectional area is defined at a downstream end of the turbine rotor (rotor of 54), the turbine rotor is rotatable by a first speed measured at an engine redline condition, a performance quantity is defined by the cross-sectional area multiplied by the first speed squared. Air flows through the rotor, which is configured to rotate during operation, therefore the cross-sectional area and speed are present [0002-0003]. Since the area and speed are present, a performance quantity is present as well since the quantity is merely a calculation involving the area and speed. 
Virkler does not expressly teach the performance quantity is equal to or greater than 5.0 x 102 in2rpm2 as claimed. However, such a performance quantity would have been obvious in view of Schwarz. 
Schwarz teaches a turbine wherein the performance quantity is 57805157673.9 in2rpm2 or 53742622009.72 in2rpm2 for respective low pressure and high pressure turbines. This is a result of the turbine sections having a cross-section and rotational speed which are known to provide the capability of operating properly [0036]. These values are within the claimed range of equal to or greater than 5.0 x 102 in2rpm2, therefore the range is anticipated by the teachings of Schwarz (see MPEP § 2131.03 regarding anticipation of ranges). Schwarz states that performance quantities are used to evaluate the operation of the turbine sections [0035]. Therefore, a turbine simply substituted with a performance quantity similar to that of Schwarz would be expected to operate properly as well in the conditions which the turbine taught by Schwarz was designed for. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine taught by Virkler-Beaujard-Adams by simply substituting the performance quantity such that the performance quantity is 57805157673.9 in2rpm2 or 53742622009.72 in2rpm2 as exemplified by Schwarz, predictably resulting in performance quantities of known gas turbines which are capable of successful operation in given design conditions. These values are within the claimed range of equal to or greater than 5.0 x 102 in2rpm2, therefore the range is anticipated by Schwarz. 
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 and 15-22 are allowed.
Regarding Claim 7 and 12, the closest prior arts, Virkler-Beaujard, do not expressly teach a volumetric ratio of the blade volume to the disk volume equal to or greater than 2.0:1 for the at least one disk, or equal to or greater than 2.0:1 and less than or equal to 4.0:1 for at least one disk of the one or more disks, as claimed. While Walter (US 4,767,274 A) suggests the desire to reduce the disk volume, the prior art of record does not indicate a reduction in disk volume would lead one of ordinary skill to optimize the ratio between the blade volume and disk volume to be within the claimed range. As noted in paragraph [0064] of the Specification filed January 12, 2021, the claimed volumetric ratio is relatively high and allows for improved efficiency. Thus, the ratio does not appear to be merely a matter of design choice since it improves the operation of the claimed turbine. 
Claims 8-10, 13, and 15-22 subsequently depend upon Claims 7 and 12 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Iurii et al. (US 2019/0078584 A1), Catlow (US 5,104,290 A1) discuss the reduction of disk volume, but not specifically the optimization of the volumetric ratio of blade volume to disk volume.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745